180 F.2d 1022
George W. McGRIMLEY et al., Plaintiffs, Appellants,v.William A. FOLEY, Regional Director of Civil Service Commission, et al., Defendants, Appellees.
No. 4488.
United States Court of Appeals First Circuit.
April 7, 1950.

Appeal from the United States District Court for the District of Massachusetts; George C. Sweeney, Judge.
Thomas B. Shea, Boston, Mass., for appellants.
Eugene T. Maher, Attorney, Department of justice, Washington, D. C., H. G. Morison, Assistant Attorney General, George F. Garrity, United States Attorney, Boston, Mass., Edward H. Hickey, Attorney, Department of Justice, Washington, D. C., and Edward O. Gourdin, Assistant U. S. Attorney, Boston, Mass., on brief, for appellees.
Before MAGRUDER, Chief Judge, and MARIS (by special assignment) and WOODBURY, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed on the memorandum opinion by Sweeney, D. J. 89 F.Supp. 10.